STATE OF TEXAS

                                 FOURTH COURT OF APPEALS

                                        300 DOLOROSA ST.

                                 SAN ANTONIO/ TEXAS 78205



RAMIRO, MATA

APPLICANT

V                               TRIAL NO.2003CR4361, APPEALNO.04-O4-00917-CR
STATE OF TEXAS

                                         *******



                             APPLICANTS MOTION FOR DISCOVERY
                                         *******


TO THE HONORABLE COURT:

COMES NOW RAMIRO MATA, APPLIVANT, WHOM IS INCARCERATED, PRO SE AND INDIGENT/ I HAVE
NO MATERIAL WEALTH NOR INCOME FROM ANY SOURCE TO PAY FOR RECORDS, FEES, COSTS,BONDS
SEE TRCP 145.

     I REQUIRE TO HAVE THE FOLLOWING EVIDENCES TO MAKE A SATISFACTORY CHALLENGE TO MY
CONVICTION IN THE 379th JUDICIAL DISTRICT COURT IN THE ABOVE NUMBERED AND ENTITLED
CAUSE. 1.) A COPY OF THE INDICTMENT, 2.) A COPY OF THE JUDGEMENT AND SENTENCE, 3.) A
COPY OF THE OPINIONll/23/2005, AND,or,THE ENTIRE RECORDS FROM THE CLERK, AND,/OR, OF
THE COURT REPORTER, EASILY 248 S.W.3d 272. .._, _^
                                         ANY COMPLAINTS NOLO PROSECUTORI IN THIS CASE1
WHEREFORE PREMISESCONSIDERED APPLICANT PRAYS THIS HONORABLE COURT GRANT HIM THIS AND
ANY OTHER RELIEF HE MAY BEW ENTITLED,

RESPECTFULLY,




§132.003TCP&RCODES I DECLARE UNDER PENALTY OF PERJURY THE FOREGOING IS TRUE ANDCORRECT.
RAMIRO MATA §1302032
                                                 SCANNED


    /I   II   T    i I L    "'""9-?!.*,■..;,      Initials-.   3
         6?A


1                           ' *■*■*"           DfTat*s




                  oP/ti, t OF


                                      M $U A, At 7
                           AH 4«Lc^ i A
                                           7k %c#s Of
    *V\




     en

     t
     W
     0
     lit
     o
     (Q




I